Title: To Thomas Jefferson from Vergennes, 30 November 1785
From: Vergennes, Charles Gravier, Comte de
To: Jefferson, Thomas



A Versailles le 30. 9bre. 1785.

Vous êtes sûrement informé, Monsieur, qu’un négociant de Boston, ayant amené en france des huiles de baleine, n’a pu trouver à les vendre à cause des droits imposés sur cette espèce de marchandise, droits qui sont acquittés par toutes les nations, à l’exception des villes anséatiques. M. le Controleur-général, touché de la perte qu’éprouveroit le négociant dont il s’agit, si on l’assujettissoit  à la rigueur au payement du droit en question, s’est déterminé à en rendre compte au Roi. Et Sa Majesté vient de décider que le négociant de Boston ne seroit assujetti qu’au droit que payent les villes anséatiques, c’est-à-dire, 7₶. 10s. au lieu de 12₶. par barique, et que dorénavant jusqu’au 1er. Janvier 1787. il ne sera payé que le premier droit pour les huiles de poisson de la pêche des habitants des Provinces-unies, à la charge que ces huiles seront apportées en france par des navires françois ou américains, et que l’origine en sera constatée par un certifficat du Magistrat des lieux, légalisé par nos Consuls.
Je m’empresse, Monsieur, de vous faire part de cette disposition. Je ne doute pas que vous n’y trouviez une nouvelle preuve de l’affection du Roi pour les Provinces-unies, et de l’interêt constant que Sa Majesté prend à leur prospérité.
J’ai l’honneur d’être très-sincèrement, Monsieur, votre très-humble et très-obéissant Serviteur,

De Vergennes

